yy department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number customer service contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z nn department of the treasury internal_revenue_service cincinnati oh legend b brand c group d manufacturer e city state f date g state y company z dealership date date employer id number contact person id number contact telephone number contact fax number uil dear facts based on the information provided we determined that you don’t issues do you qualify for tax exemption under sec_501 no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records you were incorporated on f of your time on social activities including member motorcycle rides as well as other social gatherings z provides you with space for chapter socials and activities including a monthly fundraising event where you sell food to z’s customers in exchange for a donation the percentage of your annual gross_income derived from nonmembers at your monthly fundraising events is detailed in the table below year percentage of gross_income derived from nonmembers in the state of g you are a chapter of c which is sponsored by z you spend letter rev catalog number 47628k your articles of incorporation state that you are organized for charitable benevolent social educational and fraternal purposes your bylaws include the following purpose and declaration clause the specific purpose of which the corporation shall conduct business shall be that of a c chapter pursuant to an annual renewable license with c chapter business operations shall be conducted in such a manner as to comply with the requirements of the annual charter for c chapters and with all rules regulations and policies published from time to time by c these bylaws shall not replace supersede or conflict with the annual charter for c chapters or c policies your chapter charter agreement charter with z states that you were established to with like-minded people who have a passion for riding d and the y brand according to your charter you exist to develop a closer relationship between the d rider and z all of your chapter activities must be approved by z and the z manager your bylaws state that your board_of directors consists of z and four primary officers z z manager director assistant director treasurer and secretary the z manager is an employee of z that works with your officers to ensure that the chapter is not causing damage to z’s reputation and coordinates z’s activities requiring chapter participation nominated and elected by your membership at an election meeting however your charter provides that z may remove any officer from office at z’s sole discretion your bylaws further stipulate that your four primary officers will be your charter provides z with the authority to determine how chapter officers are selected and their terms of service remove any officer from office at z’s sole discretion require the chapter to perform to d’s standards and vision to terminate any member if z determines that a member’s conduct is undesirable or contrary to z’s standards or vision further your charter stipulates that if c determines at its sole discretion that you are not adhering to the terms of the charter c may terminate the chapter as a b affiliated organization your charter states that your affiliation with b is based on a co-signed local chapter operators agreement agreement between z and y this agreement provides z with a limited license to certain trademarks to operate a local chapter the trademarks are listed in the chapter charter and are to be used on chapter communications web and signage all chapter communications must be approved by z and the z manager your membership is limited to individuals who meet the following requirements members in good standing with national c individuals who complete a chapter registration release form individuals that provide payment by either cash or check for annual dues of ' e e e your membership application form is produced by national c and is the only form that you are permitted to use letter rev catalog number 47628k national c has two forms of membership the requirements to meet each type of membership classification are outlined below full members - individuals must own and provide the vehicle identification_number for the d they own complete a membership application paper or online and provide payment of annual dues of dollar_figure to the c located in e associate member - individual must be sponsored by a full member usually spouse or partner complete a membership application paper or online and provide payment of annual dues of dollar_figure the c located in e your gross_income is derived primarily from donations from the general_public your primary expenses are attributable to activities related to your exempt purposes approximately - of your annual gross revenues are donated to charitable entities each year law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that the exemption provided by sec_501 of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption as previously noted sec_501 of the code requires that substantially_all of a social club's activities be social or recreational activities for members public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts letter rev catalog number 47628k revrul_58_589 1958_2_cb_266 sets forth criteria or tests for determining whether an organization qualifies for exemption from federal_income_tax under sec_501 of the code the ruling states that a club that makes its facilities open to the general_public and the purpose is to increase its funds for enlarging its club facilities or for otherwise benefitting its members it is evident that it is not operating as an exempt social_club within the intendment of sec_501 of the code revrul_60_324 1960_2_cb_173 held that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement cannot be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and no longer qualified for tax exemption under sec_501 of the code revrul_66_149 1966_1_cb_146 held that a social_club was not exempt from federal_income_tax as an organization described in sec_501 of the code because it regularly derived a substantial part of its income from nonmember sources such as for example dividends and interest on investments revrul_66_225 1966_2_cb_227 held that a nonprofit organization which provides entertainment for its members does not qualify for exemption under sec_501 because it was controlled by a taxable corporation and operated as an integral part of such corporation’s business revrul_66_360 1966_2_cb_228 held that a national sorority and its chapters did not qualify for tax exemption under sec_501 of the code because they were created and controlled by a business corporation which furnished services and supplies to the sorority and its member chapters application of law you are not operated substantially for pleasure recreation and other nonprofitable purposes within the meaning of sec_501 of the code because you are controlled by and operate to serve the financial interests of z a and y you are not described in sec_1_501_c_7_-1 and1 c -1 b of the regulations because you are controlled by and promote the private interests of z c and y and substantially_all of your income is derived from donations from z’s customers you do not meet the nonmember income limitations proscribed by public law 1976_2_cb_596 because your income from nonmembers constitute sec_67 - of your total gross_income annually senate report date states that if an organization has outside income in excess of the limit or 15-percent in the case of gross_receipts derived from nonmember use of a club’s facilities all the facts and circumstances are to be taken into account in determining whether the organization qualifies for exempt status as a result we considered the following factors your actual percentage of nonmember receipts comprise sec_67 - of your total gross_income your fundraising events are held regularly once a month the purpose of your fundraising events is to raise money for your club your fundraising events result in net profits to your club ultimately we determined that you are funded substantially by donations from z’s customers your fundraising events are held on a regular and recurring basis the purpose of your fundraising events is to raise money for letter rev catalog number 47628k your club and your fundraising events result in a net profit to your club based on these factors we determined that you do not satisfy the requirements outlined in public law 1976_2_cb_596 and therefore do not qualify for tax exemption under sec_501 of the code you do not meet the criteria set forth by revrul_58_589 1958_2_cb_266 because your largest source of annual income is derived from the solicitation of donations from z’s customers solicitations are not incidental trivial or nonrecurrent and they result in reduced costs for your members as a result tax exemption under sec_501 is precluded such fundraising you are similar to the organization described in revrul_60_324 1960_2_cb_173 because you derive between and of your gross_income from donations from z’s customers like the organization described in the ruling your transactions with the general_public are not incidental and are not in furtherance of general club purposes as a result you do not satisfy the requirements for recognition of tax exemption under sec_501 of the code like the organization described in revrul_66_149 1966_1_cb_146 you are not described in sec_501 of the code because you regularly derive income from nonmember sources nonmember income is received with the motive of generating revenue to support the operations of your club and your nonmember income is substantial in relation to your other income you are similar to the organization described in revrul_66_225 1966_2_cb_227 because you were founded by z to create a closer relationship between z and z’s riders z’s control_over you is illustrated by the fact that z has sole discretion to modify your board to terminate your members and to rescind your chapter charter agreement all of your activities and communications have to be approved by z further as a requirement to membership an individual must own or be sponsored by someone who owns a d like the organization described in revrul_66_225 1966_2_cb_227 you are controlled by and operated to serve the private interests of z a taxable corporation as a result you are not organized and operated exclusively for pleasure recreation and other nonprofitable purposes within the meaning of sec_501 of the code you bear strong similarities to the organization described in revrul_66_360 1966_2_cb_228 like the national sorority and its chapters described in the ruling you were founded by a for-profit entity and the for- profit entity exerts complete control_over you this authority is illustrated by the fact that z can appoint and remove your officers terminate sponsorship over your club terminate membership establish chapter dues control the content of club communications etc your very existence is subject_to the discretion of z c and y if z determines that your activities or the activities of one of your members are undesirable or contrary to z’s vision and standards z has the power to terminate the chapter or the membership of an individual within the chapter like the organization described in revrul_66_360 1966_2_cb_228 you are operated to serve the financial interests of z y c and the b brand accordingly you are not organized for pleasure recreation and other nonprofitable purposes within the meaning of sec_501 of the code you assert that you qualify for tax exemption under sec_501 of the code for the following reasons you are funded primarily through donations from the general_public you state that your members prepare food items which are made available to the public in exchange for a donation at monthly your position a letter rev catalog number 47628k fundraising events held at z the money received is used by the club for maintenance morale and charitable donations your charter provides that national c has full control_over each c chapter the c charter however does not provide a true depiction of your day to day operations your four primary officers director assistant director secretary and treasurer as well as discretionary officers provide the primary governance to your chapter you are organized under the same basic charter and operate in a similar manner to many c chapters that the service has recognized as tax exempt under sec_501 of the code our response to your position you present three main arguments to substantiate your claim for recognition of tax exemption under sec_501 of the code we hold that none of your arguments demonstrate that you meet the requirements outlined in sec_501 of the code you claim that since you are primarily funded through the receipt of donations from the general_public and those donations are used to cover your maintenance_costs morale and charitable donations you should meet the requirements for tax exemption under sec_501 of the code we disagree the fact that the food items used in your fundraising program are donated by members and the fact that between -16 of your revenues are donated annually to charitable entities does not change the fact that you do not satisfy the nonmember income requirements outlined in public law 1976_2_cb_596 you do not dispute the fact that your charter provides z with full control_over your chapter rather you contend that despite the fact that your charter places control in the hands of z this is not a true depiction of your day to day operations we disagree the fact that your day to day operations may be conducted without much interaction or direction from z does not change the fact that z at their sole discretion can terminate your members and the chapter as a b affiliated organization it is irrelevant whether z is actively exercising their control_over you on a day to day basis the only relevant factor is that you are controlled by and operated to serve the private interests of z a taxable corporation as a result you do not meet the requirements for tax exemption under sec_501 you assert that other c chapters which operate in a manner similar to you are tax exempt under sec_501 of the code we are unable to comment on the tax exempt status of other organizations this letter addresses only the facts and circumstances relating to your application form_1024 conclusion we are unable to conclude that you are organized and operated exclusively for pleasure recreation and other nonprofitable purposes because you are funded primarily through donations from nonmembers and you serve the private interests of z c and y within the meaning of sec_501 of the code the facts clearly demonstrate that you are not operated as a social_club accordingly recognition of tax exemption under sec_501 is precluded letter rev catalog number 47628k if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47628k
